DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 9, and 17 were amended on 02/28/2022.  Claims 21-27 are newly added.
Claims 1-27 are pending.
The spelling error previously cited for claims 1, 9, and 17 has been resolved.
The issue regarding claim 19 and its dependence remains and has not been resolved, see below.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 9, on page 8, Applicant states that Myslinsky fails to teach or suggest: [calculating a data reliability score, wherein the calculating) is responsive to responses to the data and relationship between different instances of data.  Examiner respectfully submits that paragraph [0047] describes different instances of data from different sources and their relationships between the instance of data, such as in the example of answers from different sources for the question “first team to win the super bowl”, the different information provided by the different sources and their relationship to different classes are given more or less weight can be interpreted as “relationship between different instances of data” as claimed.  Furthermore, the factual accuracy or inaccuracy of the information (e.g. responses to the data) is also determined, to provide a status of the information being fact checked (data reliability score).
Regarding claim 17 and the amended portion reciting: wherein the input output model is configured to: (i) display a data reliability score along with an appearance of the data, (ii) display a source reliability score along with an appearance of the source, and (iii) displaying a combined source and data score along with an appearance of the data and the source.  Myslinski in paragraphs [0032-0034] discloses the ability to display the status of the information (e.g. data reliability score) in any manner included but not limited to: “transmitting and/or displaying text, highlighting, underlining, color effects, a visual or audible alert or alarm, a graphical representation, and/or any other indication. The meaning of the status is able to be any meaning including, but not limited to, correct, incorrect, valid, true, false, invalid, opinion, hyperbole, sarcasm, hypocritical, comedy, unknown, questionable, suspicious, need more information, questionable, misleading, deceptive, possibly, close to the truth, and/or any other status”…” The status is able to be presented in any manner, including, but not limited to, lights, audio/sounds, highlighting, text, a text bubble, a scrolling text, color gradient, headnotes/footnotes, an iconic or graphical representation, a video or video clip, music, other visual or audio indicators, a projection, a hologram, a tactile indicator including, but not limited to, vibrations, an olfactory indicator, a Tweet, a text message (SMS, MMS), an email, a page, a phone call, a social networking page/transmission/post/content, or any combination thereof. For example, text is able to be highlighted or the text color is able to change based on the validity of the text. For example, as a user types a social network message, the true statements are displayed in green, the questionable statements are displayed in yellow, and the false statements are displayed in red. In some embodiments, providing the status includes transmitting and/or broadcasting the status to one or more devices (e.g., televisions)”… “status is also able to include other information including, but not limited to, statistics, citations and/or quotes. Providing the status of the information is also able to include providing additional information related to the fact checked information, such as an advertisement. In some embodiments, providing includes pointing out, showing, displaying, recommending, playing, presenting, announcing, arguing, convincing, signaling, asserting, persuading, demonstrating, denoting, expressing, hinting, illustrating, implying, tagging, labeling, characterizing, and/or revealing.”  As such, any combination of reliability score and data/information can be imagined.  See also para. 0043, which describes presenting fact check results with confidence scores, etc.  Paragraph [0058] describes source reliability score along with an appearance of the source, by describing “addition to or instead of a validity rating, an entity is able to include another rating, including, but not limited to, a comedic rating or a political rating. In some embodiments, an entity includes a classification including, but not limited to, political, comedy or opinion. Examples of information or statistics presented when an entity appears include, but are not limited to the number of lies, misstatements, truthful statements, hypocritical statements or actions, questionable statements, spin, and/or any other characterizations”.  Since both combinations of source and data score can be presented along with their respective source and data, the combined display of both is merely a design choice, and as described above the combinations of how the respective scores and data/source are not just limited to what was described, as such combinations of respective scores and data/source are incorporated.
Regarding Applicant’s statements related to the rejection of claims 1-20 under 35 USC 101, as being directed to an abstract idea without significantly more.  On page, 12 of the remarks, Applicant states that the claims are directed to improvement in computer processing technology, and moreover, to a particular solution to this problem of searching multimedia which passes the “2A” test when evaluating eligibility under 35 USC 101.  Examiner respectfully submits that such improvements to pass the “2A” test, should pertain to technical improvements to the functioning of a computer or to another technology without the reference to what is well-understood, routine and conventional activity.  As such, regarding improving computer processing, the claims mention: computerized system, in claims 1, 9 and 17; non-transitory computer readable medium in claims 9-16, processing circuit in claim 17-20 all of which are generic computer components.  Claim 6 references parallel processing which is well-understood to improve processing speeds resulting in the benefits mentioned.  Furthermore regarding Applicant’s statement related to, “providing a particular solution to this problem of searching multimedia.” Applicant has failed to show what specific technical solutions are provided to improve the technical aspects of searching multimedia.
Further on page 12, Applicant, states that Claims 1, 7, 21-27, “provides concrete solution to a problem related to finding fake sources and/or fake data out the vast amount of information in the web”.  Regarding claim 1, Applicant refers to calculation steps related to determining source/data reliability scores, [comparing] synergetic analyses of source reliability score and the data reliability score to provide one or more system conclusion- dramatically reduces the resources (in comparison to a single search that has to cover all combinations of source and data parameters) required for reaching the system conclusions.  Examiner respectfully submits that such calculations are merely directed to a mental process with the aid of pen and paper.  As shown in the example below, by applying mental judgement of the source or the data, checking other sources about the data, and observing the relationship between the sources, one’s mind can determine whether the source and data is reliable or fake.  Further with the use of pen and pager a person can represent such observations mathematically using simple mathematical representations providing the ability to compare and determine fake data mathematically (e.g. averages, scores, comparisons).  Claims 7, 21-23 and 26 also describes mathematical calculations and comparisons that can be done by pen and paper.
Claim 7, further refers to calculations for source reliability score and data reliability being executed independently.  Similarly to parallel processing (independently execute processes at the same time), processing calculations independently, is well-understood to improve processing speeds resulting in the benefits mentioned.
Claim Objections
The dependency of claim 19 appears to be incorrect as Claim 19 depends on claim 11 and should be dependent on claim 17 or 18.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claism 21-23 recite “comparing the average number to multiple thresholds having values that are determined by a number of source friends”.  The claims does not distinctly recite what each of the multiple thresholds are and also does not distinctly recite a particular result from the comparisons as such, the comparison is non-functional.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 9 and 17 recite(s) obtaining, a data from a source; determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources; calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data; and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a face source, and (b) whether the data is fake data. 
The limitation of, “obtaining, a data from a source; determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, news (e.g. data) can be obtained from a friend (e.g. source), and through mental observation of who the friend is, and other friend or websites the friend associates/engages with, the friend can be observed as being highly reliable or not reliable or anything in between.  Furthermore when observing that the other friends or websites associated with the friend may be reliable or unreliable the reliability of the friend may be affected accordingly.  Further with the use of pen and pager a person can represent such observations mathematically using simple mathematical representations providing the ability to compare and determine fake data mathematically (e.g. averages, scores, comparisons).  
The limitation of, “calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, continuing the example above, the reliability of the news provided by the friend, can be based on observing that the friend is reliable therefore the news is reliable.  Other sources such as websites or blogs, can also be searched to see what is said about that particular news (e.g. responses to the data and relationships between different instances of the data), to further judge whether the news is reliable or not based on whether the sources are perceived as reliable or not and where the sources agree or disable with the news.  Further with the use of pen and pager a person can represent such observations mathematically using simple mathematical representations providing the ability to compare and determine fake data mathematically (e.g. averages, scores, comparisons).  
The limitation of, and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a face source, and (b) whether the data is fake data,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  As shown above by applying mental judgement of the source or the data, checking other sources about the data, and observing the relationship between the sources, one’s mind can determine whether the source and data is reliable or fake.  Further with the use of pen and pager a person can represent such observations mathematically using simple mathematical representations providing the ability to compare and determine fake data mathematically (e.g. averages, scores, comparisons).  
Other than reciting “obtaining, by a computerized system”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“mental judgement”).  For example, but for the “obtaining, by a computerized system” language, “determining” in the context of this claim encompasses the user applying mental judgement of the source or the data, checking other sources about the data, and observing the relationship between the sources, one’s mind can determine whether the source and data is reliable or fake.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements: obtaining, by a computerized system…; determining reliability score(s), such generic computing functions such as receiving information and conducting calculation are used in generic computer components.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore the claim(s) are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of as receiving information and conducting calculation are used in generic computer components. The mere use of generic computer components and generic computer functions related to receiving information and conducting calculation does not provide an inventive concept.  The claim(s) is not patent eligible.
Claims 2-8, 10-16, 18-27 similarly recite an abstract idea as recited above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myslinski (US 20150248736 A1).
Regarding claim 1, Myslinski discloses:
a method for finding at least one of a fake source and a fake data, at least by (paragraph [0021] which describes fact checking information (e.g. data), paragraph [0047] describes determining reliability or accuracy rating, as such by fact checking information and rating sources, fake sources and fake data are identified.)
the method comprises: obtaining, by a computerized system, a data from a source, at least by (paragraph [0042, 0043] describes both fact checking information (e.g. data) from a source and using information from different sources to fact check particular information, both of which requires obtaining the data from a source)
determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources, at least by (paragraph [0044-0045, 0047] which describes determining a reliability rating for a source.  Furthermore, paragraph [0044] describes how connections between other sources and the source effects their reliability score, where other sources are connected based on friends relationship and their approval or disapproval to particular sources, paragraph [0045] further describe the approval or disapproval as engagement between the source and other sources where engagement is related to how other users (sources) approve or disapprove a particular source;  Paragraph [0047 and 0051] also describes how the average reliability rating of connected sources determines the reliability provided, which describes how the connection between sources and the ratings each source received affects the overall reliability score.)
calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data, at least by (paragraph [0047] which describes different instances of data from different sources being used to fact check and provide accuracy/confidence score (e.g. data reliability score) to the information) 
and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a fake source, and (b) whether the data is fake data, at least by (paragraph [0032 and 0082] describes the result of the fact check, which involves using the reliability scores related to source to select reliable sources to fact check and score information based on accuracy/confidence as shown above (see para. 0044-0045, 0047, 0051), as such invalid data (e.g. fake data) can be identified and unreliable source are identified based on reliability scores being below a particular threshold (e.g. fake sources)
As per claim 2, claim 1 is incorporated and Myslinski further discloses:
wherein the other sources are linked via one or more social network to the Source, the other sources comprises at least one out of persons, other Sources, and websites, at least by (paragraph [0030] which disclose sources as “source information includes web pages on the Internet, one or more databases, dictionaries, encyclopedias, social network information, video, audio, any other communication, any other data, one or more data stores and/or any other source” and paragraph [0044, 0046] further describes how other sources are linked via a social network)
As per claim 3, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score comprises scanning through multiple levels of social networks links with the source to find other sources , that comprise Engagements, such as friends, connections, groups, liked items, favorites pages, habits and interests, at least by (paragraph [0044, 0046, 0060] describes how the source reliability score depends on the connections between levels of friend connections, groups of users and the sources associated with them, “liking” content, reading habits, user preferences, etc.)
As per claim 4, claim 3 is incorporated and Myslinski further discloses:
wherein for each other source, the determining of the source reliability score comprises measuring a set of various parameters, and correlation between other sources, at least by (paragraph [0047] where each source is provided a reliability rating based on set of various parameters, and correlation between other sources)
As per claim 5, claim 3 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score comprises applying big data processing, at least by (paragraph [0042-0047] describe data processing related to determining the source reliability score which involves complex data monitoring, parsing, extraction and analysis, where the data are extracted from social networking relationships and information, as such involved big data processing) 
As per claim 6, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score and the calculating of the data reliability score are executed in parallel, at least by (paragraph [0043] which describes alternative embodiments that discloses automatic fact checking and crowdsourcing is done in parallel, where fact checking provides data reliability score, and crowdsourcing provides the source reliability score)
As per claim 7, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score and the calculating of the data reliability score are executed independently from each other, as described above, the parallel processing aspect was described in an alternative embodiment as such, it should be understood that these scores can be calculated independently as well.
As per claim 8, claim 1 is incorporated and Myslinski further discloses:
wherein the calculating of the data reliability score comprises determining a type of the data and analyzing the data based on the type of the data, at least by (paragraph [0030] “Fact checking includes comparing the information to source information to determine the factual validity, accuracy, quality, character and/or type of the information.”)
As per claim 24, claim 1 is incorporated and Myslinski further discloses:
comprising displaying near each place in which the data appears, a data reliability score of the data, at least by paragraphs [0032-0034] which describe multiple combination of reliability score and data/information being displayed with each other.  See also para. 0043, which describes presenting fact check results with confidence scores, etc. )
As per claim 25, claim 1 is incorporated and Myslinski further discloses:
comprising (a) displaying a data reliability score along with an appearance of the data, (b) displaying a source reliability score along with an appearance of the source, and (c) displaying a combined source and data score along with an appearance of the data and the score, paragraphs [0032-0034] discloses the ability to display the status of the information (e.g. data reliability score) in any manner included but not limited to: “transmitting and/or displaying text, highlighting, underlining, color effects, a visual or audible alert or alarm, a graphical representation, and/or any other indication. The meaning of the status is able to be any meaning including, but not limited to, correct, incorrect, valid, true, false, invalid, opinion, hyperbole, sarcasm, hypocritical, comedy, unknown, questionable, suspicious, need more information, questionable, misleading, deceptive, possibly, close to the truth, and/or any other status”…” The status is able to be presented in any manner, including, but not limited to, lights, audio/sounds, highlighting, text, a text bubble, a scrolling text, color gradient, headnotes/footnotes, an iconic or graphical representation, a video or video clip, music, other visual or audio indicators, a projection, a hologram, a tactile indicator including, but not limited to, vibrations, an olfactory indicator, a Tweet, a text message (SMS, MMS), an email, a page, a phone call, a social networking page/transmission/post/content, or any combination thereof. For example, text is able to be highlighted or the text color is able to change based on the validity of the text. For example, as a user types a social network message, the true statements are displayed in green, the questionable statements are displayed in yellow, and the false statements are displayed in red. In some embodiments, providing the status includes transmitting and/or broadcasting the status to one or more devices (e.g., televisions)”… “status is also able to include other information including, but not limited to, statistics, citations and/or quotes. Providing the status of the information is also able to include providing additional information related to the fact checked information, such as an advertisement. In some embodiments, providing includes pointing out, showing, displaying, recommending, playing, presenting, announcing, arguing, convincing, signaling, asserting, persuading, demonstrating, denoting, expressing, hinting, illustrating, implying, tagging, labeling, characterizing, and/or revealing.”  As such, any combination of reliability score and data/information can be imagined.  See also para. 0043, which describes presenting fact check results with confidence scores, etc.  Paragraph [0058] describes source reliability score along with an appearance of the source, by describing “addition to or instead of a validity rating, an entity is able to include another rating, including, but not limited to, a comedic rating or a political rating. In some embodiments, an entity includes a classification including, but not limited to, political, comedy or opinion. Examples of information or statistics presented when an entity appears include, but are not limited to the number of lies, misstatements, truthful statements, hypocritical statements or actions, questionable statements, spin, and/or any other characterizations”.  Since both combinations of source and data score can be presented along with their respective source and data, the combined display of both is merely a design choice, and as described above the combinations of how the respective scores and data/source are not just limited to what was described, as such combinations of respective scores and data/source are incorporated
As per claim 26, claim 1 is incorporated and Myslinski further discloses:
comprising assigning a first data reliability score when finding difference between the different instances of the data; assigning a second data reliability score when finding that the different instances of the data are equal to each other; wherein the first data reliability score exceeds the second data reliability score, at least by (paragraph [0036] “an indication is displayed to compare the fact check result with other fact check results for other users. For example, as described herein, in some embodiments, fact check implementations are able to be different for different users based on selections such as approvals of sources and processing selections which are able to result in different fact check results. Therefore, if User A is informed that X information is determined to be "false," an indication indicates that X information was determined to be "true" for 50 other people. In some embodiments, usernames are indicated (e.g., X information was determined to be "true" for Bob). In some embodiments, usernames and/or results are only provided if their result is different from the user's result. In some embodiments, the number of users whose result matches the user's result is indicated. In some embodiments, the indication only indicates what the results were for contacts (e.g., social networking contacts) of the user. In some embodiments, the indication is only indicated if the results were different (e.g., true for user, but false for others). In some embodiments, the indication includes numbers or percentages of other fact check implementations (e.g., true for 50 users and false for 500 users or 25% true and 75% false). In some embodiments, indications are only indicated for specific users or classes of users. For example, only results of users classified as "members of the media" are indicated. In another example, a user is able to select whose results are indicated. In some embodiments, only results of users with a validity rating above a threshold are indicated.”)
Claims 9-16, 27 recite equivalent claim limitations as claims 1-8, 25 above, except that they set forth the claimed invention as a non-transitory computer readable medium;  Claims 17, 18, 19 and 20  recite equivalent claim limitations as claims [1 and 25], 3, 4 and 8 above except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Jackson et al. (US 8606792 B1) and Mawji et al. (US 20170249315 A1).
As per claim 21, claim 1 is incorporated and Myslinski fails to disclose:
wherein the determining of the source reliability score comprises calculating an average number of likes per post generated by the source and comparing the average number to multiple thresholds having values that are determined by a number of source friends.
However, Jackson et al. (US 8606792 B1) teaches the above limitations at least by (col. 25 lines 23-30, which describes the reputational score (e.g. source reliability score) for the author (e.g. source) being based on an average number of likes per post)
Furthermore Mawji et al. (US 20170249315 A1) teaches source reliability score further comprising…comparing the average number to multiple thresholds having values that are determined by a number of source friends, at least by (paragraph [0181, 0185] which compare the average to at least two thresholds to assure that the average does not change the trust score too drastically to account for outliers)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Jackson and Mawji into the teaching of Myslinski because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and updating a user’s reputation score while accounting for ratings that may be outliers as taught by Mawji in para. 0181 and Jackson in col. 25 lines 23-30.
As per claim 22, claim 1 is incorporated and Myslinski fails to disclose:
wherein the determining of the source reliability score comprises comparing a number of friends of the source that make at least one engagements with the source to multiple thresholds having values that are determined by a number of source friends.
However, Jackson et al. (US 8606792 B1) teaches the above limitations at least by (col. 10 lines 19-31, which describes determining a user’s personal score (e.g. source reliability score) where the impact of engagements from friends are higher than the impact of other users who are not direct friends of the user)
Furthermore Mawji et al. (US 20170249315 A1) teaches source reliability score further comprising…comparing the average number to multiple thresholds having values that are determined by a number of source friends, at least by (paragraph [0181, 0185] which compare the average to at least two thresholds to assure that the average does not change the trust score too drastically to account for outliers)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Jackson and Mawji into the teaching of Myslinski because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and updating a user’s reputation score while accounting for ratings that may be outliers as taught by Mawji in para. 0181 and Jackson in col. 25 lines 23-30.
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Brougher et al. (US 20090157667 A1) and Mawji et al. (US 20170249315 A1).
As per claim 23, claim 1 is incorporated and Myslinski fails to disclose:
wherein the determining of the source reliability score comprises comparing a duration of membership of the source in a social network to multiple thresholds having values that are determined by a number of source friends.
However, Brougher et al. (US 20090157667 A1) teaches the above limitations at least by (paragraph [0110] “user may receive a correspondingly high authentication score… if a user remains a member in good standing in a community for a long time, their authentication score may rise)
Furthermore Mawji et al. (US 20170249315 A1) teaches source reliability score further comprising…comparing the average number to multiple thresholds having values that are determined by a number of source friends, at least by (paragraph [0181, 0185] which compare the average to at least two thresholds to assure that the average does not change the trust score too drastically to account for outliers)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Brougher and Mawji into the teaching of Myslinski because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and updating a user’s reputation score while accounting for ratings that may be outliers as taught by Mawji in para. 0181 and Brougher in para. 0110.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/12/2022